The following opinion was filed March 3, 1936:
Fówler, J.
The action is brought by the beneficiary of a life insurance policy to recover for the death of the insured upon a clause of the policy providing for a double indemnity in case the death of the insured “resulted, directly and independently of all other causes, from injury effected solely, externally, violently and accidentally, . . . within sixty days after sustaining such injury.” The facts were stipulated. The insured died as the result of “heat prostration, or what is commonly known as sunstroke.” There were no visible *280marks of injury or violence upon his person. Upon the stipulated facts, the court entered judgment for the double indemnity upon the clause of the policy above stated.
The clause involved is identical with that involved ift O’Connell v. New York Life Ins. Co. 220 Wis. 61, 264 N. W. 253. It being stipulated that the death of the insured was caused by heat prostration, the case is ruled by the O’Connell Case. There is no need or occasion to add to what is said in the opinion in that case.
By the Court. — The judgment of the circuit court is affirmed.
A motion for a rehearing was denied, with $25 costs, on April 28, 1936.